PER CURIAM.
Petitioner is granted a belated appeal of the December 15, 2015, judgment and sentence in Santa Rosa County Circuit -Court case number 57-2014-CF-001634-CF-AXMX. Upon issuance of mandate in this cause, a copy of this, opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the .trial court *960shall appoint counsel to represent petitioner oh appeal.
LEWIS, THOMAS, and MAKAR, JJ., concur.